Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al., JP 2003-331653 in view of Baba et al., JP 09-143370 and/or Skostins, U.S. Patent # 4,252,709 and Fang et al., WO 2013/037148.  
Uno teaches a high dielectric insulating silicone rubber composition for manufacturing a stress cone capable of alleviating electric field concentration that fulfills the role of an intermediate connector between the end of a power cable and transformer and other electrical equipment  [0002,0004].  The composition is comprised of an organopolysiloxane bearing two or more alkenyl substituents per molecule [0008-0009], a double oxide that, in a preferred embodiment is a solid solution of zinc oxide and aluminum oxide [0013], an acyl peroxide curing initiator [0019], and fumed reinforcing silica with a specific surface area encompassed within the range set forth in claim 1, all in similar quantities.  The specific resistance value of the double oxide correlated with the claimed conductive complex oxide is not expressly delineated and its magnitude is ostensibly tied to the extent to which the zinc oxide is doped with aluminum ions.  On the other hand, both the instant Specification [0021] and JP ‘653 disclosure [0014] cite the same reference, JP 62-41171 B, in association with a preparative approach for making suitable double/complex oxides.  Further, both the application and prior art contemplate using 
As for claim 5, JP ‘653 teaches a favored relative dielectric constant range [0017] encompassed within that disclosed in the claim.  The reference does not seem to disclose a preferred volume resistivity range of the composition but, inasmuch as the composition suggested by the combined teachings of the aforementioned disclosures is similarly-constituted, it follows that the composition(s) would have comparable volume resistivities.  Alternatively, the optimization of the system for the objective of making dielectric compositions to be used as connectors at cut-off cable ends would lend to the identification of systems with a similar degree of volume resistivity.
It is conceded, on the other hand that Uno mentions neither a component corresponding to claimed ingredient (D).  Also, whereas there is used in the examples a silanol-terminated oligosiloxane as a treating agent for the silica component and organosiloxanes as a general class of modifiers are contemplated in [0025], there is no express mention of the alkoxysilyl-terminated congeners.
As for the latter shortcoming, Applicant is directed to [0018] of WO ‘148 where alkoxy-functional siloxanes are described as functional equivalents to hydroxyl-functional siloxanes.  This teaching, in combination with the fact that reactive groups are found at the ends of the treating agent taught by Uno, renders obvious a treating agent comprised of alkoxysilyl-terminated oligosiloxane.
As for the introduction of boric acid, it is first noted that the compositions described by Uno will be processed and/or formed into the desired articles of manufacture using mold pressing or extrusion molding methods [0030].  Either of these operations are carried out at elevated temperatures.  There are several references indicating that, under these conditions, the plasticity of the organosiloxane .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Uno et al., JP 2003-331653 in view of Baba et al., JP 09-143370 and/or Skostins, U.S. Patent # 4,252,709 and Fang et al., WO 2013/037148 as applied to claims 1-3 and 6-7 above, and further in view of Shi et al., U.S. Patent Application Publication No. 2016/0012937.  
Shi indicates that, for silicone elastomers used in the same capacity as identified in Uno, formulation of a composition of a particular elongation at break is critical.  One of ordinary skill, optimizing to this property as a matter of routine experimentation, would arrive at a rubber with a similar degree of elongation at break.  “Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (ie. does not require undue experimentation).” In re Aller, 105 USPQ 233.  “Discovering an optimum value of a result effective variable involves only routine skill in the art.” In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Concerning claim 8, Ninomiya et al., JP 2001-179833 teaches a somewhat similarly-constituted composition, but distinct at least because it doesn’t contain conductive complex oxide for use as a self-adhering tape.  If the tape were proposed for use in a manner equivalent to that of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 10, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765